Citation Nr: 0027888	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  96-45 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the loss of the 
sense of smell secondary to the sinusitis disability.

2.  Entitlement to service connection for the loss of the 
sense of taste secondary to the sinusitis disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from March 1982 to July 
1993.  This case originally came to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, denied 
the appellant's claims of entitlement to service connection 
for the loss of the sense of smell and the sense of taste 
claimed as secondary to the appellant's service-connected 
sinusitis.  These two issues were remanded by the Board to 
the RO for additional development in March 2000; the RO has 
now returned the case to the Board for appellate review.

In September 1999, a hearing was held in Washington, D.C. 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  The claims file does not include a medical diagnosis of 
the loss of the sense of smell, nor is there any objective 
evidence in the record which shows that the appellant 
currently suffers from the complete loss of her sense of 
smell.

2.  The claims file does not include a medical diagnosis of 
the loss of the sense of taste, nor is there any objective 
evidence in the record which shows that the appellant 
currently suffers from the complete loss of her sense of 
taste.

3.  The claims file does not include any competent medical 
opinion that relates the appellant's claimed loss of sense of 
smell and taste to the service-connected sinus disability.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the loss of the sense of 
smell or for the loss of the sense of taste secondary to the 
service-connected sinus disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has submitted claims for secondary service 
connection for the loss of her senses of smell and taste.  
She testified at her September 1999 Central Office hearing 
that she underwent testing for the sense disorders at a VA 
medical facility in 1997, and that she was told by a VA 
physician that her loss of smell and taste was due to her 
service-connected sinusitis.  See Central Office Hearing 
Transcript pp. 34-37.

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  A disability 
which is proximately due to or the result of a service-
connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  

The threshold question with regard to any claim for service 
connection is whether it is well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory 'duty to 
assist' under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The three elements of a 'well-grounded' claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).

Review of the service medical records does not reveal any 
complaints of, diagnosis of, or treatment for, loss of the 
sense of smell or the sense of taste.  Review of the post-
service medical records reveals that the appellant sought 
treatment for her sinuses at the Hamlet Hospital in January 
1996.  She complained of anosmia; after physical examination, 
the physician rendered a clinical impression of acute 
sinusitis.  The next month, the appellant was seen in a VA 
ENT clinic; she reported anosmia of one-and-a-half years' 
duration and also complained of decreased taste.  The 
clinical assessment was chronic sinusitis.  When the 
appellant was seen in the VA ENT clinic in March 1996, there 
was no mention of any loss of sense of smell or sense of 
taste.  However, she did state that aromas could trigger the 
headaches for which she was seeking treatment.

In March 1997, the appellant testified at her personal 
hearing at the RO that a doctor had attributed her loss of 
the sense of smell to her sinuses.  She stated that when her 
sinuses swelled, they covered her sense of taste and smell.  
See RO Hearing Transcript p. 4.  The appellant further 
testified that there were periods when she did have a sense 
of smell and a sense of taste.  She said that these periods 
occurred when she was not having any problem with her sinuses 
and she would then have some taste and smell back.  See RO 
Hearing Transcript p. 5.

The appellant was subsequently seen in the VA ENT clinic in 
May 1998; she reported anosmia of three years' duration.  The 
clinical assessment was allergic rhinitis.  In September 
1998, the appellant underwent a screening in a VA 
gynecological clinic; she reported a loss of sense of smell 
and a loss of sense of taste as part of her prior medical 
history.  The next day, she was seen in the VA ENT clinic.  
She did not complain of any loss of the sense of smell or the 
sense of taste.  In April 1999, the appellant underwent 
screening at the North Carolina Health Department; she 
complained of decreased smell and taste.

The appellant underwent a VA sinus examination in December 
1998; she complained of frequent swelling and congestion in 
her nose and of nosebleeds and headaches at times.  She 
reported that her sinuses drained posteriorly into her lungs 
causing her to cough.  She stated that her sense of smell and 
tasted were markedly diminished.  On examination, her throat 
and pharynx were unremarkable.  Examination of the external 
nasal passages was also unremarkable.  There was minimal 
swelling in the turbinates.  Radiographic examination showed 
mild mucoperiosteal thickening in the right maxillary sinus 
as well as the right ethmoid air cells.  The VA examiner 
rendered diagnoses of history of allergic rhinitis, currently 
quiescent, and history of sinusitis with prior X-rays not 
showing evidence of sinusitis.  No diagnosis concerning the 
sense of smell or taste was rendered.  During another 
examination that same day, the appellant did not mention any 
problem with her senses of smell and taste.

Although the appellant has contended that she has sustained 
both a loss of sense of smell and a loss of sense of taste, 
where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether the 
appellant's disabilities are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); and the claimant does not meet this burden 
by merely presenting her lay opinion because she is not a 
medical health professional and does not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, her lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.  

The Board finds that there is no interpretation or 
construction of the medical evidence of record which 
establishes that the appellant has suffered the complete loss 
of her senses of smell and taste.  While the appellant 
reported, in May 1998, that she had suffered from anosmia for 
three years, she had previously told a VA doctor, in March 
1996, that aromas could trigger headaches.  Furthermore, she 
testified, in March 1997, that she did have her senses of 
smell and taste when she was not having sinus problems.  
During her December 1998 VA examination, she reported marked 
diminution of her senses of taste and smell, not the complete 
elimination of them.  The appellant subsequently, in April 
1999, told the North Carolina Health Department that she 
suffered from decreased smell and taste, not that she was 
unable to smell or taste anything.  

Review of the medical evidence of record does not reveal that 
the appellant was ever diagnosed with the loss of the sense 
of smell or the sense of taste.  While she testified that she 
underwent a sniff test in 1996 or 1997 at a VA facility, 
review of her records from that facility, dated between 1995 
and 1999, does not reveal the results of any such testing, 
nor is there any internal reference in those records to the 
referral for, the scheduling of, or the interpretation of, 
any such testing.

The Board also finds that there is no interpretation or 
construction of the medical evidence of record which suggests 
that there is any etiologic connection between the 
appellant's claimed loss of her senses of smell and taste.  
Again, the appellant's assertions of a causal link, standing 
alone, without the support of competent medical evidence, are 
not probative of a causal link because she, as a lay person, 
is not competent to offer medical opinions.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  In this regard it is noted 
that (1) there is no medical evidence establishing that the 
appellant has such sensory loss and (2) there is no medical 
evidence connecting the alleged sensory loss and the 
appellant's service-connected sinus disability.  Both of 
these claims must fail because the first and third elements 
of a well-grounded claim are lacking.  The record does not 
contain a diagnosis of the loss of the sense of smell or the 
sense of taste and the record does not contain competent 
evidence of a nexus between the current sinus disability and 
any loss of sense of smell or taste.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  

The Board notes that the RO notified the appellant in the 
October 1995 rating decision that her claim had been found to 
be not well grounded because the medical records in evidence 
did not demonstrate that a current disability (loss of sense 
or smell or taste) existed.  She was notified in the April 
2000 Supplemental Statement of the Case (SSOC) that there was 
no evidence of a complete loss of the sense of smell or the 
sense of taste and that there was no evidence that any such 
sensory loss was causally linked to service or a service-
connected disability.  The Board views that information, and 
the information contained in this decision, as informing the 
appellant of the type of evidence needed, thus satisfying 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In addition, in this case, unlike the situation in Robinette, 
the appellant has not put the VA on notice of the existence 
of any specific, particular piece of evidence that, if 
submitted, could make any one of these claims well grounded.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).

Since the appellant has failed to present competent medical 
evidence that her claims are plausible, that is, she has 
failed to present medical evidence that links the claimed 
conditions to service or a service-connected disability, the 
appellant's claims for secondary service connection must be 
denied as not well grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995).


ORDER

Well-grounded claims for loss of sense of smell and loss of 
sense of taste on a secondary basis not having been 
submitted, each claim is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

